Citation Nr: 1201386	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-28 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a cervical spine disability, including as secondary to service-connected lumbar spine disability.

3.  Entitlement to service connection for bilateral carpel tunnel syndrome, including as secondary to service-connected lumbar spine disability.

4.  Entitlement to service connection for a bilateral leg disability, including as secondary to service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserve and Army National Guard for over 20 years.  He served on active duty from July 1979 to October 1979 and from February 2003 to October 2003.  He also had a period of active duty for training (ACDUTRA) from November 29, 2006, to December 18, 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from two rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  An April 2006 rating decision denied service connection for a cervical spine disability.  A January 2008 rating decision denied service connection for the issues currently on appeal.

The Veteran was scheduled for hearings before a Veterans Law Judge in January 2009 and March 2009.  However, he postponed the hearing scheduled for January 2009 and canceled the March 2009 hearing.

The issues of entitlement to service connection for a cervical spine disability, bilateral carpel tunnel syndrome, and a bilateral leg disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran suffered an injury to his right knee during his period of ACDUTRA in December 2006 that was determined to have been incurred in the line of duty.

2.  The Veteran has a current diagnosis of a right knee disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, a right knee disability was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2005).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in July 2007.  This letter effectively satisfied the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required.  38 U.S.C.A. § 5103(a).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Furthermore, the July 2007 letter provided the Veteran with notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, he has received all required notice, and there is no error in content. 

The RO also correctly issued the July 2007 notice letter prior to the January 2008 adverse determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, there is no timing error with regard to the notice.

With respect to the duty to assist, the RO has secured the Veteran's service medical records and VA treatment records.  The Veteran also was provided a VA examination in connection with his claim.  Further, he and his representative have submitted lay statements in support of his claim.  Finally, the Veteran was afforded opportunities to provide testimony at a hearing before a Veterans Law Judge in January 2009 and March 2009, but he postponed and canceled the hearings.  There is no indication that any additional evidence remains outstanding.  Therefore, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002).

Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b) (2011); Savage v. Gober, 10 Vet. App. 488 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and third elements discussed above.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (such as a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination medical in nature and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

In this case, the Veteran contends that he has a right knee disability that resulted from an in-service injury he sustained during a period of ACDUTRA from November 2006 to December 2006.

The first requirement for any service connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A June 2007 VA examination provided a diagnosis of chondromalacia of the patella with degenerative changes in the patellofemoral joint at the right knee.  Thus, the evidence of record confirms that the Veteran currently has a right knee disability.

A review of the Veteran's service medical records shows that, on December 5, 2006, he was helping a driver reverse a vehicle when he fell into a foxhole and injured his right knee.  He was treated for right knee pain and decreased range of motion of the right knee.  There was edema.  He was diagnosed with a medial collateral ligament (MCL) tear of the right knee.  A December 2006 Statement of Medical Examination and Duty Status indicated that the Veteran's right knee injury was incurred in the line of duty.  

After service, the Veteran was diagnosed with chondromalacia of the patella with degenerative changes in the patellofemoral joint at the right knee in June 2007, approximately six months after his in-service injury.  The June 2007 VA examiner noted that a line-of-duty form was seen in the Veteran's medical records, explaining that the Veteran fell into a foxhole while working with the National Guard at the United States-Mexico border.  

Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that the competent evidence is in favor of his claim.  The Board finds that the evidence shows that the Veteran incurred a right knee MCL tear in the line of duty while on active duty for training, and that he currently has a right knee disability.  Therefore, the Board finds that service connection is warranted for a right knee disability.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a right knee disability is granted.


REMAND

Before addressing the merits of the remaining issues, the Board finds that additional development of the evidence is required.

First, a remand is required for a search of the Veteran's complete service personnel records to ascertain any additional periods of ACDUTRA and inactive duty for training (INACDUTRA).  A review of the records indicates that the Veteran served in the Army Reserve National Guard for over 20 years.  The Veteran's service medical records also show diagnosis and treatment for a cervical spine disorder during time periods that are outside of his periods of active duty.  Thus, it is important to obtain any dates of ACDUTRA and INACDUTRA to ascertain whether any of those time periods are periods of ACDUTRA or INACDUTRA during which the cervical spine disorder was diagnosed or treated.    

A review of the claims file also shows that VA medical treatment records dated after June 2007 have not been associated with the claims file.  In a statement dated in March 2009, the Veteran indicated that additional treatment records for the disabilities on appeal were available at the VA Medical Centers (VAMC) in San Juan, Ponce, and St. Croix.  VA's duty to assist includes obtaining records of the Veteran's relevant VA medical treatment and from other agencies.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Because any treatment that the Veteran has received may be relevant to his claims for service connection, the AOJ should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  Thus, a remand is warranted to obtain these records.

Finally, VA examinations are also necessary to determine whether any cervical spine disorder and bilateral carpel tunnel syndrome were aggravated by the Veteran's military service and any periods of ACDUTRA or INACDUTRA.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011). 

For purposes of establishing service connection, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  

The government may show a lack of aggravation by establishing that there was no increase in disability during active service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  If that burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness by showing any of the above, the Veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d  1089 (Fed. Cir. 2004).

An increase in disability must consist of worsening of the enduring disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011); Falzone v. Brown, 8 Vet. App. 398 (1995); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002) (evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Clear and unmistakable evidence is an onerous evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be undebatable.  Cotant v. Principi, 17 Vet. App. 116 (2003); Laposky v. Brown, 4 Vet. App. 331 (1993).  

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

A review of the Veteran's service medical records reveals complaints of, and treatment for, a cervical spine disorder during time periods outside of his confirmed periods of active duty.  Furthermore, a September 2007 VA examiner also indicated that cervical degenerative joint disease and carpel tunnel syndrome do not develop in a short period of time, such as during the Veteran's periods of active service.  Rather, the development of these disorders is a long-standing process.  Consequently, the Board finds that the Veteran's service medical records and the September 2007 VA examiner's opinions provide clear and unmistakable evidence that his cervical spine disorder and bilateral carpel tunnel syndrome pre-existed his entry to service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  

However, no medical opinion has been obtained regarding the issue of aggravation of the Veteran's cervical spine disorder and bilateral carpel tunnel syndrome.  However, a review of the Veteran's service medical records reveals complaints of, and treatment for, a cervical spine disorder during periods of service outside of his confirmed periods of active duty.  The Veteran also reported during the September 2007 VA examination that he began to experience cramps and loss of strength in his wrists in 2005, and was subsequently diagnosed with carpel tunnel syndrome.  His service medical records and post-service treatment records also indicate complaints of symptomatology of the cervical spine disorder during his periods of active duty and immediately after his active duty.  Therefore, nexus opinions concerning the aggravation of these disabilities are necessary.

The Board notes that service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

A Veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010). For the purpose of benefits administered by VA, a Veteran is a person who served in the active military, naval, or air service, and who is discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  Active military, naval, or air service includes active duty and any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002).  Thus, service connection may be granted for a disability which is the result of disease or injury incurred in or aggravated by active military service, which can include active duty for training.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002).

The appellant's service includes of active duty training and inactive duty training.  38 U.S.C.A. § 101(22) (West 2002).  Service connection may be granted for disability resulting from injury, but not disease, incurred in or aggravated while performing inactive duty training, or for acute myocardial infarction, cardiac arrest, or cerebrovascular accident incurred during inactive duty training.  38 U.S.C.A. §§ 101(24), 106 (West 2002); 38 C.F.R. § 3.6 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran information concerning his periods of service in the Army Reserve and Army National Guard, including the unit with which she served and dates of service.  Then, request from the Defense Personnel Records Imaging System (DPRIS) any additional personnel records for the Veteran's periods of service in the Army Reserve National Guard for the period of time he indicates, if any, including specific dates of duty for all periods of ACDUTRA and INACDUTRA during that time.  Additionally, make further efforts to obtain from the Army Reserve and other military organizations, if appropriate, any additional personnel records for the period indicated by the Veteran, including service department confirmation of specific dates of duty for all periods of ACDUTRA and INACDUTRA.  If no service personnel records can be found, or if they have been destroyed or are otherwise unavailable, ask for specific confirmation of that.  Notify the Veteran as required.  Associate all documents obtained with the claims file.

2.  Obtain from the Defense Finance and Accounting Service (DFAS) in Cleveland, Ohio, verification of all pay and other benefits provided to the Veteran in relation to his service in the Army Reserve/National Guard for the period of time he indicates, if any.  That information should include specific dates of pay for all periods of ACDUTRA and INACDUTRA.  Associate all documents obtained with the claims file.  If no records are available, documentation is required and should be associated with the file.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Obtain the Veteran's VA medical records from the VA facilities in San Juan, Ponce, St. Croix, and any other VAMC where the Veteran has received treatment, from June 2007 to the present.  

3.  Schedule the Veteran for a VA examination to determine the nature, severity, and etiology of any cervical spine disability.  The claims file must be made available for review of the pertinent medical and other history, including the records of treatment during any period of Reserve/National Guard service, and during any periods of active duty for training or inactive duty for training.  Review of the claims file should be noted in the report.  The examination should include any necessary diagnostic testing.  In making these determinations, the examiner is to consider complaints of cervical spine pain in 2000, when the Veteran was placed on temporary physical profile for herniated nucleus pulposus of C5-C6 and C6-C7 and for status post neck pain, and complaints of cervical pain in October 2005, at which time it was noted that the Veteran had been receiving treatment for cervical pain.  The Veteran also was seen for cervical spine pain in November 2003, immediately following discharge from active service.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a)  Does the Veteran have a current cervical spine disability?

(b)  If so, is the Veteran's current cervical spine disorder the result of a permanent increase in severity of any pre-existing cervical spine disability during his active military service?  

(c)  If there was a measurable increase in severity for his cervical spine disability during any period of active service, was the permanent increase in severity was due to the natural progression of the disability?  

(d)  Alternatively, is it at least as likely as not (50 percent or more probability) that any current cervical spine disability was incurred in or aggravated by the Veteran's active military service, including any periods of ACDUTRA, or INACDUTRA while serving in the Army Reserve/National Guard?  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, severity, and etiology of any bilateral carpel tunnel syndrome.  The claims file must be made available for review of his pertinent medical and other history, including the records of treatment during any period of Reserve/National Guard service, and during any periods of active duty for training or inactive duty for training.  That review should be noted in the report.  The examination should include any necessary diagnostic testing.  In making these determinations, the examiner is to consider the Veteran's reports during a September 2007 VA examination that he began to experience cramping and loss of strength in his hands and wrists in 2004 or 2005, and was subsequently diagnosed with bilateral carpel tunnel syndrome.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a)  Does the Veteran have carpel tunnel syndrome in either wrist?

(b)  If so, is the Veteran's current carpel tunnel syndrome the result of a permanent increase in severity of any pre-existing carpel tunnel syndrome during his active military service?  

(c)  If there was a measurable increase in severity for his carpel tunnel syndrome during her period(s) of active service, was there evidence this permanent increase in severity was due to the natural progression of the disability?  

(d)  Alternatively, is it at least as likely as not (50 percent or more probability) any current carpel tunnel syndrome was incurred in or aggravated by the Veteran's active military service, including any periods of ACDUTRA, or INACDUTRA while serving in the Army Reserve/National Guard?  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


